C. Johnson, J.
¶18 (dissenting) — The majority concludes correctly that it was constitutional error for the sentencing court to impose a firearm sentence enhancement when the jury did not determine that the defendant was armed with a firearm. It then concludes, incredibly, that the defendant was not prejudiced by the unconstitutional imposition of 120 additional months of imprisonment for the firearm enhancements. The defendant in this case was sentenced for something the jury did not convict him of. If being sentenced and serving time for something the jury did not find does not amount to actual prejudice, it is hard to imagine what would.
Alexander, J. Pro Tem., concurs with C. Johnson, J.
Reconsideration denied March 7, 2012.